DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 2 objected to because of the following informality: “the third electrodes” should read “the third electrode”.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 and 5-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Goertzen et. al (US 20150374427).
Regarding claim 1 Goertzen et. al. discloses (Fig 3B) a catheter, which is configured for insertion into a body of a patient (314), the catheter comprising at least a first electrode (315a), a second electrode (315b) and a third electrode (315c), which are disposed at a distal end of the catheter and are configured to contact tissue within the body; a pulse generator (340), which is configured to apply one or more bipolar ablation pulses between the first and second electrodes, for ablating the tissue in contact with the first and second electrodes (paragraph [0154] lines 1-2; paragraph [0225] lines 13-19); and a controller (324), which is configured to: (i) control the pulse generator to apply the one or more bipolar ablation pulses between the first and second electrodes (paragraph [0014] lines 1-8), (ii) receive a signal indicative of a voltage, measured between the third electrode and a reference during application of the ablation pulses (Paragraph [0247] lines 18-21; paragraph [0154] lines 15-18), and (iii) issue a notification in response to detecting that the voltage violates a predefined criterion (paragraph [0039] lines 8-14). 
Regarding claim 2, Goertzen et. al. discloses the system according to claim 1, wherein, in detecting that the voltage violates the predefined criterion (paragraph [0039] lines 8-14), the controller is configured to detect that a distance between (i) at least one of the first and second electrodes, and (ii) the third electrodes, is smaller than a distance threshold (Figure. 5G; paragraph [0057] “The condition indicates that a distance between a first non-tissue based electrically conductive surface positioned in a bodily cavity and a first electrode located on a structure positioned in the bodily cavity in a deployed configuration is less than a target distance between the first non-tissue based electrically conductive surface and the first electrode when the structure is in the deployed configuration”; paragraph [0050] “The target electrical impedance may be associated with an occurrence in which the first electrode and the first non-tissue based electrically conductive surface are spaced with respect to one another by the target distance when the structure is in the deployed configuration”; paragraph [0207] “by the first electrode 615-2a” “a first non-tissue based electrically conductive surface 630-2”; “second electrode 615-2b”; “the first non-tissue based electrically conductive surface 630-2 is provided by a structural member 604-2c on which a third electrode 615-2c is located”; the reference is teaching detecting a condition in which there is a less than target distance between the first non-tissue based electrically conductive surface on which a third electrode is located and the first electrode which reads on the instant claim limitations; see annotated Figure. 6F:

    PNG
    media_image1.png
    326
    955
    media_image1.png
    Greyscale
).
Regarding claim 5 Goertzen et. al. discloses a method that requires all of the structure recited in claim 1, as discussed above regarding claim 1. 
Claim 6 is rejected under substantially the same basis as claim 2 since it is related as process of use with the same claim elements. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Goertzen et. al. as applied to claims 1 and 5 above, in view of Sherman et. al.  (US 20080281322). 
	Regarding claim 3, Goertzen et. al. discloses a system that is configured to apply bipolar ablation pulses to the first, second and third electrodes, respectively (Paragraph [0154] lines 2, 14-17).  Goertzen et. al. does not disclose the pulse generator comprises first, second and third pulse- generation circuits having respective output transformers, which are connected between the reference and the first, second and third electrodes, respectively, and are configured to apply the bipolar ablation pulses to the first, second and third electrodes, respectively. 
	However, Sherman et al.  discloses a pulse generator comprising first, second and third pulse- generation circuits having respective output transformers (Figure 5 (34a); Figure 2 (34a & 34b); paragraph [0148]), which are connected between the reference and the first, second and third electrodes, respectively (Figure 3 (T1), the reference teaches that transformer (T1), with return on bottom right and output 1 on top of it; so the electrical path would be output1, return, transformer T1, back to output1 for the right side of the Fig. 3 meaning that the transformer is in between return and output1; Figure 7a-7b the return is tied together for the different electrodes; paragraph [0064] teaches that the return can be a common connection to all RF outputs. So, the return of the reference would be the recited “reference” and output reads on “electrode”.) and are configured to apply the bipolar ablation pulses (paragraph [0010]) to the first, second and third electrodes, respectively (paragraph [0148]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Goertzen et. al. to incorporate the disclosure of Sherman et. al. by making each electrode have their own circuitry including an output transformer as to allow for greater individualized control of energy passing through independent electrodes or grouping of electrodes which allows for a more precise ablation (paragraph [0148]).  
	Claim 7 is rejected under substantially the same basis as claim 3 above.
Claims 4 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Goertzen et. al. and Sherman et. al. as applied to claims 3 and 7 above, and further in view of Blix et. al. (US 20140276765). 
Regarding claim 4, Goertzen et. al. and Sherman et. al. does not disclose a system wherein, for measurement of the signal indicative of the voltage between the third electrode and the reference, the controller is configured to disconnect the third electrode from the third output transformer.
However, Blix et. al. discloses a system wherein, for measurement of the signal indicative of the voltage between the third electrode and the reference, the controller is configured to disconnect the third electrode from the third output transformer (Modified figure 8 below, 

    PNG
    media_image2.png
    751
    719
    media_image2.png
    Greyscale
; paragraph [0083]). Blix et. al. discloses a switch that is able to disconnect each electrode (112) individually from the output circuit (130) and voltage sensors (148) attached to each electrode. Since each electrode can be disconnected from their respective output circuit via an open switch it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to understand that voltage across an electrode can be measured while having an open circuit with that respective electrode. It would have also been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the disclosure of Goertzen et. al. and Sherman et. al. with Blix et. al. as it allows for exact measurement of voltage going to an electrode that is not performing the ablation so that the user of the system knows that some of the ablation energy is going to an undesired site. 
Claim 8 is rejected under substantially the same basis as claim 3 above as it recites all of the same elements. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Koblish et. al ( US 20190038349) which discloses a system and method which includes a catheter having multiple electrodes, a pulse generator that is able to produce bipolar energy, and a controller that alerts the user of an impedance assessment. Condie et al. (US 20150272655), which discloses a system and method for preventing unintended tissue damage from bipolar energy that includes: a catheter with multiple electrodes, an energy generator, and a programmable logic device that is able to alert the user of system or operational parameters to the user.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLIE D NORMAN-BLAKENEY whose telephone number is (571)272-0823. The examiner can normally be reached Monday - Friday 7:30am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hoang can be reached on 571-272-6460. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.D.N./Examiner, Art Unit 4189                                                                                                                                                                                                        /JONATHAN T KUO/Primary Examiner, Art Unit 3792